Citation Nr: 0827927	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  03-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
inguinal hernia repair.

2.  Entitlement to service connection for residuals of a 
right little finger fracture.

3.  Entitlement to service connection for a bilateral hand 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to an initial compensable rating for 
hemorrhoids.

6.  Entitlement to an initial compensable rating and to a 
disability rating greater than 20 percent from May 28, 2002, 
for mechanical low back pain.

7.  Entitlement to an initial compensable rating and to a 
disability rating greater than 30 percent from June 9, 2004, 
for residuals of a cervical spine injury.  

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

9.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In May 2004, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran pre-existing inguinal hernia repair did not 
increase in severity during service.

3.  The veteran does not experience any current disability 
due to a right little finger fracture.  

4.  The veteran's current arthritis of the hands is 
attributable to active service.  

5.  The veteran's current right knee disability is 
attributable to active service.  

6.  The veteran's hemorrhoids are mild or moderate in nature 
and are not found to be large or thrombotic, irreducible, 
with excessive redundant tissue and with frequent 
recurrences.  

7.  From March 1, 2000, the veteran experienced symptoms 
analogous to a low back lumbosacral strain with muscle spasm 
on extreme forward bending.  

8.  Since May 28, 2002, the veteran has not experienced 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, nor is there evidence of 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

9.  Prior to June 9, 2004, the veteran did not experience 
slight limited range of motion of his cervical spine, nor did 
he experience forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.

10.  Since June 9, 2004, the veteran's cervical spine flexion 
is limited to 20 degrees.

11.  The veteran's hearing loss equates to a numeric 
designation of I in each ear.  

12.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.


CONCLUSIONS OF LAW

1.  An inguinal hernia repair preexisted service and was not 
aggravated in service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for service connection for residuals of a 
right little finger fracture have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for a bilateral hand 
disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2007).

4.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

5.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 
(DC) 7336 (2007).

6.  The criteria for an initial rating of 20 percent for 
mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, DC 5295 (effective prior to 
September 26, 2003), and DC 5242 (effective September 26, 
2003).

7.  The criteria for a disability rating greater than 20 
percent, from May 28, 2002, for mechanical low back pain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5295 
(effective prior to September 26, 2003) and DC 5242 
(effective September 26, 2003).

8.  The criteria for an initial compensable rating and to a 
disability rating greater than 30 percent from June 9, 2004, 
for residuals of a cervical spine injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, DC 5290 (effective prior to 
September 26, 2003), and DC 5242 (effective September 26, 
2003).  

9.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, DC 6100 (2007).

10.  There is no legal entitlement for separate 10 percent 
ratings for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001, April 2002, May 2004, and June 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim was provided in June 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) held in Pelegrini that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notices given prior to the appealed AOJ 
decision were inadequate.  The Veterans Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision.  
Thus, the timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based.  
Because proper notice was provided in May 2004 and June 2006 
and a Supplemental Statement of the Case was issued 
subsequent to those notices in July 2007, the Board finds 
that notice is pre-decisional.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was provided inadequate VCAA 
notice for his appeal for higher initial ratings for 
hemorrhoids, mechanical low back pain, residuals of injury to 
the cervical spine, bilateral hearing loss, and tinnitus.  
The veteran also was not advised of the specific rating 
criteria regarding his disabilities.  In Dingess, the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Veterans Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  As 
discussed above, the notice provided to the veteran before 
service connection was granted for hemorrhoids, mechanical 
low back pain, residuals of a cervical spine injury, 
bilateral hearing loss, and for tinnitus was sufficient 
legally.  Accordingly, the purpose of the notice has been 
fulfilled and VA's duty to notify has been satisfied.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
the RO and the Board, even though he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. § 
3.306(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.



Residuals of inguinal hernia repair

On enlistment, the veteran reported a pre-service history of 
inguinal hernia repair; thus, the veteran is not entitled to 
a presumption of soundness.  

In a March 1980 service medical record (SMR), the veteran 
complained of severe groin pain due to his pre-service hernia 
repair.  The assessment was pain in the groin, status post 
hernia repair.  

In January 1981, the veteran complained of abdominal pain.  
His surgical history included a left and right side repair of 
an inguinal hernia which had occurred two years earlier.  He 
reported sharp pain radiating to his testes with urinary 
urgency.  The diagnosis was epididymitis.  

In November 1995, the veteran complained of a knot on the 
upper left side of his groin area.  The in-service examiner 
thought this could be a possible hernia.  The assessment was 
status post hernia repair with exacerbation.  

The veteran's September 1999 separation medical examination 
indicated a history of inguinal hernia repair without any 
residual disability or in-service aggravation.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of an inguinal hernia repair.  As noted above, 
because a pre-service history of inguinal hernia repair was 
noted at his enlistment physical examination, the veteran was 
not accepted in to service in sound condition and is not 
entitled to the presumption of soundness.  Although the 
veteran was treated for groin pain while in service, 
including an exacerbation of the residuals of his hernia 
repair, he only was diagnosed with epididymitis during 
service.  Further, at discharge, there was no notation made 
as to any worsening or residuals of the veteran's pre-service 
inguinal hernia repair.  Therefore, it cannot be concluded 
reasonably that an increase in severity of the veteran's 
preexisting residuals of inguinal hernia repair occurred in 
service.  To that extent, there is no presumption of 
aggravation as to the veteran's pre-service residuals of 
inguinal hernia repair.

The record also lacks any medical evidence of the existence 
of a current disability involving an inguinal hernia repair 
and residuals thereof, or competent evidence of any in-
service aggravation.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, service connection is not warranted 
in the absence of proof of current disability.  

Additional evidence in support of the veteran's service 
connection claim for residuals of an inguinal hernia repair 
is his own lay assertions.  As a lay person, however, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Absent 
evidence that the veteran experienced some increase in 
severity of his pre-existing residuals of an inguinal hernia 
repair and/or some evidence of current disability, service 
connection for residuals of inguinal hernia repair is not 
warranted.

Residuals of a right little finger fracture

As reflected in an August 1998 SMR, the veteran was treated 
for a broken 5th digit on his left hand.  In the veteran's 
report of medical history, he indicated that, while in 
service, he had broken the 5th digit on his right hand.  The 
veteran's SMRs lack any reference to a residual disability 
related to a fracture of the right or left 5th digit.  

The post-service treatment records also lack any reference to 
a disability of the veteran's right 5th digit.  On VA 
examination of the veteran's hands in July 2006,  the range 
of motion in all the digits of both hands was identical and 
he had a full range of motion in his bilateral little 
fingers.  He also had mild stiffness in his hands but was not 
diagnosed with any disability of the right little finger or 
residuals of a fracture thereof.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a right little finger fracture.  Despite his 
assertions to the contrary, the veteran was not treated for a 
right little finger fracture at any time during active 
service.  There also is no current diagnosis of a right 
little finger fracture or any residuals which could be 
attributed to active service.  See Rabideau, 2 Vet. 
App. at 144, and Brammer, 3 Vet. App. at 225.  The only 
evidence in support of the veteran's service connection claim 
for residuals of a right little finger fracture is his own 
lay assertions.  As noted above, however, the veteran's lay 
statements are entitled to no probative value.  See Bostain, 
11 Vet. App. at 127, and Routen, 10 Vet. App. at 186.  Absent 
evidence of a right little finger fracture or any residuals 
which could be attributed to active service, service 
connection for residuals of a fracture of the right little 
finger is not warranted.

Bilateral hand disability

The veteran's SMRs show no reference to complaints of or 
treatment for symptoms related to a bilateral hand 
disability.  In August 1988, the veteran was treated for a 
fracture to the left little finger.  No residuals of this 
fracture were noted in subsequent treatment records during 
active service.  

On VA examination in May 2002, the veteran complained of 
right hand pain since 1995.  He reported breaking his right 
index and right little finger while in service in 1995 but it 
was not casted nor was surgery performed as a result of the 
fractures.  X-rays of the right hand were normal with no soft 
tissue abnormalities and the veteran's pain was secondary to 
his right hand strain.    

On VA examination in June 2004, the veteran reported pain and 
stiffness in his hands.  He could not recall seeking in-
service treatment for his hand discomfort but recalled its 
onset after years of banging and bumping his hands when 
dealing with ammo and guns.  The veteran reported that his 
hand pain and discomfort usually was associated with climate 
change and he described feeling the need to "pop" his 
hands.  X-rays showed mild soft tissue swelling of the wrists 
and digits.  The radiologist could not rule out early, non-
specific arthritis and diagnosed mild soft tissue swelling 
that was suggestive of subtle arthritis.  The VA examiner's 
diagnosis was arthritis of the hands.   

On VA examination of the hands in July 2006, the veteran 
reported pain and stiffness in his hands with worse symptoms 
in the mornings.  He felt like he needed to "crack" them in 
order to relieve the stiffness and described the pain as 
achy.  The veteran reported that, during service, he would 
smash his hands often on hard objects such as when he was 
working on Bradley fighting vehicles and loading guns.  The 
veteran recalled loading and unloading guns in a small space 
and over a short period of time.  Physical examination showed 
a full range of motion in both sets of digits.  Repetitive 
motion did not impact his range of motion due to pain, 
fatigability, weakness or incoordination.  The examiner noted 
that there was no objective evidence that the veteran 
experienced pain on examination.  X-rays showed no evidence 
of fractures or arthritis.  The examiner opined that the 
veteran's pain and stiffness was as likely as not caused by 
the duties that he performed while in service.  This examiner 
also noted was that the veteran's repeated injuries to his 
hands could affect joint motion in the hands even without 
evidence of arthritis.    

In a February 2007 addendum to the July 2006 VA examination, 
the VA examiner diagnosed mild stiffness or arthrofibrosis of 
the right index finger.  He further noted that the veteran's 
in service trauma was at least as likely as not the cause of 
the veteran's current stiffness in his hands.    

The Board finds that the preponderance of the evidence 
supports granting the veteran's claim of service connection 
for a bilateral hand disability.  Since service separation, 
the veteran consistently has complained of pain and stiffness 
in his hands.  The veteran currently is diagnosed with 
arthritis of the hands which the VA examiner attributed to 
active service.  The Board finds that, although there was no 
evidence that the veteran had bilateral hand pain and 
stiffness in service, there is an uncontradicted medical 
opinion of record linking his current arthritis of the hands 
to service.  Thus, service connection for a bilateral hand 
disability is warranted.  

Right knee disability

In a March 1991 SMR, the veteran reported left knee pain for 
approximately 3 weeks after a fall.  There were not 
complaints of right knee pain.  The veteran's separation 
medical examination, dated in September 1999, reflected 
complaints of bilateral knee pain for 5 years.  

On VA examination in May 2002, the veteran complained of 
bilateral knee joint pain.  The veteran had a normal range of 
motion in his knees.  The diagnosis was pain in both knees 
secondary to a strain.  

On VA examination in June 2004, the veteran complained of 
achy and painful knees.  The veteran reported that as early 
as 1989, he recalled his knees "popping," and was assured 
that it was due to his marching, jumping and running.  He 
recalled being prescribed pain medicine.  He also reported 
that, since service separation, he had not received treatment 
for his knees.  X-rays of the knees showed swelling with 
evidence of early osteoarthritis but no collapsed joint space 
or subluxation.  The diagnosis was arthritis of the knees.    

On VA examination in July 2006, the veteran's medical history 
was unchanged.  The examiner noted the veteran's in-service 
fall and treatment for an injury to the left knee in 1991.  
X-rays of both knees were normal with mild loss of flexion in 
the right knee.  The examiner indicated that the veteran 
likely had an occult left lateral meniscus tear manifested by 
a mild limitation of range of motion in the left knee.  The 
VA examiner opined that, based upon the veteran's in-service 
fall and subsequent injury to the left knee, it was at least 
as likely as not that his current left knee disability was 
related to service.  On the other hand, the VA examiner 
opined that the veteran did not have a specific injury to his 
right knee in service and his current symptomatology was at 
least as likely as not due to normal wear and tear on the 
right knee.  The examiner also stated that, due to the 
veteran's military occupational specialty of infantryman, he 
"certainly subjected his knees to more wear and tear 
probably than the average person."  

The Board finds that the evidence is in relative equipoise 
with regard to whether the veteran's current right knee 
disability is related to active service.  The veteran had 
bilateral knee pain at his discharge from active service.  He 
also sought treatment for right knee pain following service 
separation.  In July 2004, the veteran was diagnosed with 
arthritis of the knees.  The VA examiner in July 2006 
indicated that the veteran's right knee condition was likely 
due to wear and tear but qualified that opinion by stating 
that, due to the veteran's MOS as an infantryman, the veteran 
"certainly subjected" his knees to more wear and tear than 
the general population.  Thus, the Board finds that the 
clinical evidence as to the link between veteran's current 
right knee disability and active service is at least in 
equipoise.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for a right 
knee disability is warranted.

Increased ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Veterans Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. § 3.114.

Hemorrhoids

The veteran requests an initial compensable rating for his 
service-connected hemorrhoids.  

The veteran's hemorrhoids have been evaluated under 38 C.F.R. 
§ 4.114, DC 7336.  See 38 C.F.R. § 4.114, DC 7336 (2007).  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., non-compensable) rating.  Hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures warrant a 20 percent rating.      

In a February 1999 SMR, the veteran complained constipation 
and anal pruritis which had been occurring for several months 
and had worsened.  Physical examination showed skin tags and 
tissue on his anus.  The assessment was internal and external 
hemorrhoids.  

On VA examination in May 2002, the veteran reported being 
diagnosed with hemorrhoids in 2000.  He had no current 
problems with hemorrhoids but indicated that his last flare-
up was one month earlier.  He also reported that, when he 
experienced a flare-up, he had pain and blood covered stools.  
Physical examination showed no internal or external 
hemorrhoids.  

There are no subsequent records reflecting complaints of or 
treatment for hemorrhoids.  

The Board finds that the preponderance of the evidence is 
against an initial compensable rating for service-connected 
hemorrhoids.  There is no evidence that the veteran's 
service-connected hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue and with 
frequent recurrences.  In fact, the veteran's most recent 
hemorrhoid flare-up was in 2002.  Thus, the symptoms 
associated with the veteran's service-connected hemorrhoids 
are consistent with the noncompensable rating currently 
assigned.  The Board has considered the possibility of 
assigning staged ratings for the veteran's service-connected 
hemorrhoids but finds that the veteran is not entitled to 
additional compensation for any other time period during this 
appeal.

Mechanical low back pain

The veteran seeks an initial compensable rating and a 
disability rating greater than 20 percent from May 28, 2002, 
for his service-connected mechanical low back pain.

When VA granted service connection for mechanical low back 
pain, a non-compensable rating was assigned under 38 C.F.R. § 
4.71a, DC 5295, for lumbosacral strain.  A 10 percent rating 
is assigned under DC 5295 when the evidence shows lumbosacral 
strain with characteristic pain on motion and a non-
compensable evaluation is assigned when there are only slight 
subjective symptoms.  A 20 percent rating is assigned under 
DC 5295 when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  A 40 percent rating is assigned under DC 5295 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.    

During the course of this appeal, effective September 26, 
2003, all rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended.  
See 68 Fed. Reg. 51. 454 (Aug. 27, 2003) codified at 38 
C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
DC's 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

On VA examination in May 2002, the veteran complained of low 
back pain since 1989 due to an injury from falling off of a 
cliff.  His low back pain increased on physical activity or 
exertion and was not radiating.  Physical examination showed 
forward flexion of 90 degrees, extension of 35 degrees, side 
flexion both left and right to 20 degrees, and rotation both 
left and right to 18 degrees.  There was no pain reported 
during range of motion testing.  The veteran sustained his 
posture with repetitive and combined movements.  There was no 
lumbosacral radiculopathy.  X-rays showed normal bony 
alignment and maintenance of the vertebral body height and 
intervertebral disc space height, slight endplate deformity 
in the inferior aspect of L1 that was likely to be a normal 
variant with congenital variation, Schmorl's nodes at L3-4 
with a discontinuity of the anterior margin of the upper L4 
body, some hypertrophic changes suggestive of a residual 
secondary ossification which was not reunited completely with 
the remaining vertebral body.  The radiologist questioned 
whether there was superimposed trauma to the region.  The 
soft tissues were negative.  The veteran had Schmorl's nodes 
at the L3-4 level which could reflect the presence of the 
degenerative disc changes.  The sclerotic margin associated 
with a small corner of bony tissue as seen at the upper 
anterior margin of L4 could represent a developmental anomaly 
from the incomplete union of the secondary ossification 
center.  The radiologist could not exclude entirely a 
superimposed traumatic injury to the region.  The diagnosis 
was mild degenerative joint disease of the lumbosacral spine.  

On VA examination in June 2004, the veteran complained of 
exacerbated pain when bending, lifting or twisting which was 
6 out of 10 on a pain scale.  He reported flare-ups up 
multiple times per week depending on his activity level.  He 
reported no radicular symptoms in the arms and legs.  A 
computerized tomography (CT) scan of the lumbosacral spine 
showed mild degenerative changes of the spine with facet 
osteoarthritis.  The radiologist found questionable 
posterior, marginal, soft-tissue densities at L4-5 and L5-S1 
which could represent a herniated disc with impact on the 
thecal sac.  Multiple bony fragments arising from the 
anterior aspect of L4 raised the question of fracture or 
nonunified secondary ossification centers.  The veteran also 
had spina bifida occulta at L5.  The radiologist's impression 
was mild degenerative spondylosis of the lumbar spine with 
facet osteoarthritis and the possibility of a bulging disc or 
herniation at L4-5 and L5-S1which was a major abnormality.  
X-rays of the lumbosacral spine showed an avulsion fracture 
of L4, spondylosis of the lumbosacral spine without a 
collapsed disc or paraspinal pass.  The radiologist's 
impressions included a differential diagnosis of nonunified 
secondary ossification center, as well as the suspected 
presence of an avulsion fracture at L4.  Physical examination 
of the lumbosacral spine, the veteran was noted to have mild 
spasms present.  Range of motion was forward flexion to 85 
degrees (further with moderate discomfort), extension to 20 
degrees (25 degrees with moderate discomfort), lateral 
bending to 30 degrees both left and right, and rotation to 30 
degrees both left and right.  The diagnosis was degenerative 
spondylosis of the lumbar spine with facet arthritis and disc 
disease at L4-5 and L5-S1.  

On VA spine examination in October 2006, the veteran denied 
any radicular symptoms but reported experiencing pain and 
achiness during repetitive motions.  He also denied any lack 
of strength or fatigability with repetitive motions.  
Physical examination of the lumbosacral spine revealed no 
gross deformity, but the veteran identified a painful area in 
the location of the bilateral lumbar paraspinal musculature.  
The veteran's painful range of motion was limited to the 
right-hand side where he had identified tenderness.  Forward 
flexion was to 60 degrees with pain, extension to 15 degrees, 
left lateral flexion to 50 degrees, right lateral flexion to 
15 degrees, left and right lateral rotation to 20 degrees.  
The examiner noted that pain prevented some of the veteran's 
range of motion but his lack of flexibility more likely 
impacted his range of motion.  X-rays of the lumbar spine 
showed good alignment with evidence of a mild anterior wedge 
compression deformity at T-12 and L1 with a small ossific 
density and the anterior superior margin of the L1 body which 
was likely an un-fused ossification center versus an old chip 
fracture.  There was no spondylolyisis or spondylisthesis and 
the disc spaces appeared well-maintained.  There was a 
chronic, right cervical paraspinal strain and coincident 
chronic lumbar strain with no neurological deficits.  The 
veteran's mild to moderate back pain had little impact on his 
daily activities.  There also was no history of trauma or 
symptomatic changes when compared to his previous x-rays.  X-
rays showed minimal wedging of T-12 and L1 and a stable, 
unfused anterior ring apophysis in the superior aspect of L4 
with no acute fractures, paraspinous masses, spondylolyisis 
or spondylolisthesis, and his lumbar films otherwise were 
unchanged from the prior films.  

Following a complete review of the record, the Board finds 
that the rating criteria in effect at the time that the 
veteran filed his application for benefits are more favorable 
to him than the current rating criteria.  Specifically, the 
Board finds that the veteran meets the criteria for a 20 
percent rating under DC 5295 based upon his consistent 
complaints of painful motion in the lumbar spine on a regular 
basis during active service and since his service separation.  
As noted above, the veteran maintains considerable motion in 
his lumbar spine.  He has a diagnosis of degenerative 
spondylosis of the lumbar spine with facet arthritis and disc 
disease.  He also has reported consistently that he 
experienced lumbar spine stiffness and pain on a regular 
basis since 5 years before his service separation.  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that a 20 percent rating for mechanical low back pain is 
warranted effective March 1, 2000.  

The Board finds that a disability rating greater than 20 
percent is not warranted for the veteran's service-connected 
mechanical low back pain.  There is no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (prior to September 2003).  
Nor is there evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine pursuant to the current rating 
criteria for spinal disabilities (after September 2003).  
Similarly, the Board also finds that the veteran is not 
entitled to a disability rating greater than 20 percent from 
May 28, 2002.  The Board has considered whether staged 
ratings are appropriate and finds that the veteran is not 
entitled to additional compensation for any other time period 
during this appeal.

Residuals of injury to the cervical spine

The veteran seeks an initial compensable rating and a 
disability rating in excess of 30 percent from June 9, 2004, 
for service-connected residuals of a cervical spine injury.  

In September 1999, the veteran complained of neck pain for 
over 10 years.  His pain had its onset after he fell off of a 
cliff.  In the last two years, the veteran had experienced 
increased neck pain with "periodic electric shock like [sic] 
spasms down his right arm."  The assessment was neck pain 
with associated shock-like spasms.

The veteran's cervical spine disability originally was rated 
as 0 percent disabling under 38 C.F.R. § 4.71a, DC 5290.  At 
the time that the veteran filed his claim in March 2000, a 10 
percent rating was available for evidence of slight 
limitation of motion.  A 20 percent rating was available 
under DC 5290 for moderate limitation of motion.  A 
30 percent rating was available under DC 5290 when there was 
evidence of severe limitation of motion in the cervical 
spine.

As noted above, effective September 26, 2003, all rating 
criteria applicable to diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended.  The new rating 
criteria for spinal disabilities are outlined above as well 
as the requirements of DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  

On VA examination in May 2002, the veteran complained of neck 
pain since the 1989 cliff fall.  His pain worsened on 
physical activity or exertion and was not radiating.  Range 
of motion testing of the cervical spine showed flexion to 
90 degrees, extension to 70 degrees, bilateral side flexion 
to 45 degrees, and bilateral rotation to 90 degrees.  The 
veteran's combined movements, competitive movements and 
sustained positions were normal.  He did not report pain 
during range of motion testing.  There was no evidence of 
cervical radiculopathy.  X-rays showed interspace narrowing 
at the C6-7 level with anterior osteophytes present, and no 
abnormality of alignment, which suggested mild degenerative 
disc changes involving the lower cervical spine but otherwise 
was negative.  The diagnosis was mild degenerative joint 
disease of the cervical spine.  

On VA examination in June 2004, CT scan of the cervical spine 
revealed a few, small posterior midline spurs with no 
protrusion into the canal to impact the anterior thecal sac.  
There was no evidence of spinal or neural forminal stenosis.  
The radiologist's impression was that the veteran had mild 
degenerative spondylosis of the cervical spine with no 
herniated disc, spinal stenosis or facet joint disease which 
was a minor abnormality.  Physical examination of the 
cervical spine showed no spasms.  His forward flexion was 
limited to 20 degrees due to severe pain, extension was to 20 
degrees, bilateral rotation to 70 degrees, and lateral 
bending to 15 degrees.  The veteran reported pain upon moving 
in further degrees than those listed.  The diagnosis was 
degenerative spondylosis of the cervical spine.  

On VA examination in October 2006, the veteran had no gross 
deformity of the cervical spine.  The veteran identified a 
sore area in the right paraspinal muscles but the examiner 
found no specific point of tenderness upon palpation.  The 
cervical flexion was to 25 degrees, extension to 20 degrees, 
left lateral flexion to 15 degrees, right lateral flexion to 
5 degrees, left lateral rotation to 70 degrees, and right 
lateral rotation to 20 degrees.  Prior x-rays showed cervical 
spine within normal limits and a relatively straight with a 
decreased amount of normal lordosis of the cervical spine.  
The examiner indicated that the veteran had a chronic, right 
cervical paraspinal strain.  Current x-rays showed small, 
anterior osteophytes on C6-7 with otherwise normal bony 
alignment and no cervical ribs or odontoid process 
abnormalities found.  The examiner found minor arthritic 
changes of the cervical spine not significantly different 
from his previous films.  

The Board finds that the preponderance of the evidence is 
against an initial compensable rating for the veteran's 
service-connected residuals of a cervical spine injury under 
either the former or revised rating criteria for evaluating 
spine disabilities.  In May 2002, the veteran had a normal 
range of motion in his cervical spine and there was no 
evidence of even a slight limitation in the cervical spine 
range of motion to warrant a 10 percent rating under DC 5290.  
Thus, entitlement to an initial compensable rating, prior to 
September 2003, is denied.  Following the change in 
regulations in 2003, the veteran also is not entitled to a 
compensable rating for his cervical spine disability prior to 
June 9, 2004.  Prior to that date, there was no evidence of 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or, vertebral body fracture with 
loss of 50 percent or more of the height.  The veteran 
currently is assigned a 30 percent rating for service-
connected residuals of a cervical spine injury under the 
current rating criteria for spinal disabilities, effective 
June 9, 2004.  There is no evidence to support a higher 40 
percent rating as there is no evidence of unfavorable 
ankylosis of the entire cervical spine.  Thus, an initial 
compensable rating and a rating in excess of 30 percent from 
June 9, 2004 for the veteran's service-connected cervical 
spine injury both are denied.  Again, the Board has 
considered whether staged ratings are appropriate and finds 
that the veteran is not entitled to additional compensation 
for any other time period during this appeal.

Bilateral hearing loss 

The veteran requests a compensable disability rating for his 
service-connected bilateral hearing loss.  

38 C.F.R. § 4.85, DC 6100, sets out the criteria for 
evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

On VA audiological examination in May 2002, the veteran's 
puretone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
10
20
45
LEFT
15
10
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner indicated that the veteran's bilateral hearing was 
within normal limits through 3000 Hz with moderate 
sensorineural hearing loss at 4000 Hz.  

On VA audiological examination in October 2005, the veteran's 
puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
5
20
50
LEFT
10
5
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
veteran was again noticed to have bilateral sensorineural 
hearing loss at 4000 Hz.  A February 2006 addendum indicated 
that the veteran's sensorineural hearing loss was mild on the 
right at 4000 Hz and was moderate on the left at 4000 Hz.  

The Board finds that the preponderance of the evidence is 
against an initial compensable rating for the veteran's 
service-connected bilateral hearing loss.  Using the 
audiological testing results from the veteran's VA 
audiological examination in May 2002, the veteran had a 
puretone threshold average of 23 in the right ear and 20 in 
the left ear.  The veteran's speech discrimination scores 
were 100 percent in the right ear and 96 percent in the left 
ear.  These result in numeric designations of I in the right 
ear and I in the left ear.  Thus, the numeric designation of 
I converges with the numeric designation of I at a point that 
indicates a 0 percent (non-compensable) rating.  This same 
result occurs when the results from the veteran's October 
2005 VA audiological examination are used.  There is no 
evidence that the veteran has an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  The Board has 
considered the veteran's statements about his hearing loss 
but his hearing loss is not of such severity to warrant a 
compensable rating based on audiological testing results of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, the claim for an initial compensable 
rating for bilateral hearing loss is denied.

Tinnitus

The veteran requests an initial rating greater than 
10 percent for his service-connected tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, and is 
assigned a maximum 10 percent rating.  DC 6260 was revised 
effective June 23, 2003, to clarify the existing VA practice 
of assigning a single ten-percent evaluation for tinnitus 
regardless of whether sound is perceived as being in one ear, 
both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260, 
note 2 (2005).  In Smith v. Nicholson, 19 Vet. App. 63 
(2005), the Veterans Court reversed a Board decision which 
found that, under pre-June 2003 regulations, no more than a 
single 10 percent rating could be provided for tinnitus.  VA 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and, in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Veterans Court's earlier decision and affirmed VA's long-
standing interpretation of DC 6260 as authorizing only a 
single 10 percent rating for tinnitus.  Therefore, the 
veteran's claim for an initial rating greater than 10 percent 
for tinnitus must be denied due to a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board finds 
that there has been no showing by the veteran that any of his 
service-connected disabilities has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for residuals of an 
inguinal hernia repair is denied.  

Entitlement to service connection for residuals of a right 
little finger fracture is denied.  

Entitlement to service connection for a bilateral hand 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to service connection for a right knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an initial compensable rating for hemorrhoids 
is denied.  

Entitlement to a 20 percent rating effective March 1, 2000, 
for mechanical low back pain is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to an initial disability rating greater than 20 
percent from May 28, 2002, for mechanical low back pain is 
denied.

Entitlement to an initial compensable rating and to a 
disability rating greater than 30 percent from June 9, 2004, 
for residuals of a cervical spine injury is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a disability rating greater than 10 percent 
for tinnitus is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


